 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 1 of 18 PageID #:2459



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


JOHN G. TEVERE and JUDITH A.            )
TEVERE,                                 )
                                        )
            Plaintiffs,                 )
                                        )
      v.                                )          No. 1:17-cv-2455
                                        )
                                        )
WELTMAN, WEINBERG & REIS,               )
CO., L.P.A.,                            )
                                        )
            Defendant.                  )


                      Memorandum Opinion and Order

     In    this   action,   plaintiffs      John   and   Judith    Tevere    sue

defendant Weltman, Weinberg & Reis, Co., L.P.A. (“Weltman”), a

debt collection law firm, for allegedly violating the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692, et seq., by

filing and maintaining a foreclosure action against them on behalf

of its client, Old National Bank. In the underlying foreclosure

action, the Teveres successfully argued to the state court that

the suit was barred by the Illinois single-refiling rule, see 735

ILCS 5/13-217, and the doctrine of res judicata because Weltman

had already twice sued them on the loan agreement at issue. The

state court dismissed the foreclosure proceeding, and the Teveres

subsequently brought the present action seeking to hold Weltman

liable for pursuing litigation against them that was barred by
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 2 of 18 PageID #:2460



state law. Before me are the parties’ cross motions for summary

judgment. For the reasons that follow, I grant the Teveres’ motion

and deny Weltman’s motion.

                                      I.

     The story of this protracted dispute between the parties

begins with a mortgage loan. In June 2005, the Teveres entered

into a credit agreement with Prairie Bank and Trust Company

(“PBTC”) for the principal amount of $100,000.00. The loan was

secured by a mortgage dated June 7, 2005, on their residence in

Frankfort, Illinois. This was the Teveres’ second mortgage on the

property. In August 2006, the Teveres and PBTC entered into another

credit   agreement    (the   “Note”),      which   increased   the   principal

amount on their loan to $225,000.00. PBTC’s mortgage on the

Teveres’ home was modified accordingly. The Teveres used the PBTC

loan to make improvements to their home, to pay off personal credit

card debt, and to pay their children’s college tuition, among other

personal expenses.

     Things did not go as planned for the Teveres. Faced with

financial troubles, they defaulted on their PBTC loan in January

2012 and ceased making payments after May 2012. In June of that

year, Weltman was hired by Old National Bank to collect on the

Teveres’ debt. According to Weltman, its client acquired the loan

through a series of assignments. PBTC had purportedly assigned the

loan to Integra Bank in a 2007 merger, and Old National Bank

                                       2
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 3 of 18 PageID #:2461



purchased Integra Bank’s assets through an agreement with the

Federal Deposit Insurance Corporation when Integra closed in 2011.

     On June 28, 2013, Weltman filed its first collection suit

against the Teveres in Illinois state court. The complaint alleged

that Old National had advanced funds to the Teveres pursuant to

the Note, that the Teveres had not made any payments since May

2012, and that Old National was owed $222,301.30, the accelerated

principal balance due on the Note, plus interest, attorneys’ fees,

and court costs. The Teveres were never served with the complaint

and thus never filed an appearance. On September 24, 2014, Weltman

voluntarily dismissed the suit without prejudice.

     Two months later, on November 17, 2014, Weltman refiled its

collection suit against the Teveres. Weltman’s second complaint,

which was nearly identical to the first, alleged breach of the

same Note and sought to collect the same accelerated principal

balance of $222,301.30, plus interest, costs, and attorneys’ fees.

The Teveres filed several motions to dismiss, arguing that Old

National had not demonstrated an unbroken chain of title to the

Note because it had not provided any evidence of the assignment

from PBTC to Integra Bank. See 735 ILCS 5/2-606. The court agreed,

and after Weltman failed to cure the defect, it dismissed the

second collection action with prejudice on October 6, 2016. Weltman

neither moved to reconsider nor appealed that dismissal on behalf

of its client.

                                       3
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 4 of 18 PageID #:2462



     While    the   second    collection     action    was    still    pending,

however, Weltman filed yet another state court action, this time

for foreclosure on the Teveres’ mortgage. Filed in the chancery

court on March 30, 2016, the foreclosure action alleged that the

Teveres had defaulted on their mortgage as of January 2012 and

owed the principal balance of $222,301.30, plus interest, late

charges, costs, advances, and fees. In the complaint, Weltman

asserted that Old National was the “current holder of the subject

Note and Mortgage” and attached both instruments to the complaint.

The complaint also named the Teveres as defendants to be held

personally liable for any deficiency and included a request for a

“personal Judgment for a deficiency, if applicable and sought” in

its prayer for relief.

     Shortly after filing the foreclosure action, Weltman sought

to consolidate it with the second collection action, but that

request was denied. After the collection action was dismissed with

prejudice, Weltman maintained the foreclosure suit against the

Teveres and eventually filed a motion for an order of default and

judgment of foreclosure on March 3, 2017. The Teveres moved to

dismiss the foreclosure complaint on the grounds that it was barred

under the doctrine of res judicata and Illinois’ single-refiling

rule, which permits a plaintiff to refile a claim only once after

a dismissal without prejudice. See Timberlake v. Illini Hosp., 676

N.E.2d 634, 637 (Ill. 1997) (interpreting 735 ILCS § 5/13-217).

                                       4
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 5 of 18 PageID #:2463



Weltman opposed the motion, but the state court sided with the

Teveres. On August 15, 2017, the court dismissed the foreclosure

action with prejudice. Originally, the court stated that its

dismissal was on the basis of res judicata only. It later amended

its order on the Teveres’ motion for reconsideration to reflect

that the dismissal was under res judicata and the single-refiling

rule. No appeal was filed.

      Before the foreclosure action was dismissed, the Teveres

filed the present suit against Weltman and Old National. In June

of 2018, I dismissed the two state-law counts against Old National

for failure to state a claim and terminated Old National as a

defendant. Still pending are the Teveres’ claims against Weltman

for violating sections 1692d, 1692e, and 1692f of the FDCPA when

the firm filed and maintained the foreclosure action against them.

See   15   U.S.C.     §§ 1692d-1692f.          Also        pending         is   Weltman’s

affirmative     defense,     which    asserts    that       it   is    shielded      from

liability by the bona fide error defense of § 1692k(c). Each party

has moved for summary judgment on plaintiffs’ claims and Weltman’s

affirmative defense.



                                        II.

      Summary judgment is appropriate when there is “no genuine

dispute as to any material fact and the movant is entitled to

judgment   as   a   matter    of     law.”    Fed.    R.    Civ.      P.    56(a).   When

                                         5
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 6 of 18 PageID #:2464



considering      cross    motions     for       summary    judgment,    courts   must

“construe all facts and inferences in favor of the party against

whom the motion under consideration is made.” United Cent. Bank v.

KMWC 845, LLC, 800 F.3d 307, 310 (7th Cir. 2015).

       Congress enacted the FDCPA with the goal of eliminating

abusive debt collection practices. Jerman v. Carlisle, McNellie,

Rini, Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15

U.S.C. § 1692(e)). To achieve this goal, the Act sets forth various

standards regulating interactions between consumer debtors and

debt collectors, which are enforced through administrative action

and private lawsuits. Id. Among other things, the FDCPA prohibits

debt   collectors      from     making   “false,      deceptive,       or   misleading

representation[s]” in their debt collection efforts, 15 U.S.C.

§ 1692e, including representations about “the character, amount,

or legal status of any debt,” id. § 1692e(2)(A). The Act also

forbids debt collectors from using “unfair or unconscionable means

to collect or attempt to collect any debt,” id. § 1692f, which

includes attempting to collect amounts not permitted by law, id.

§ 1692f(1),      and     it   bars    collectors      from       engaging   in   other

oppressive or harassing conduct, id. § 1692d.

       Because     the        FDCPA    prohibits          debt     collectors     from

misrepresenting the legal status of a debt and from seeking to

collect amounts not permitted by law, courts have held that a debt

collector violates the Act when it sues a consumer for legally

                                            6
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 7 of 18 PageID #:2465



unattainable    relief. See,            e.g.,      Pantoja   v.     Portfolio   Recovery

Assocs.,    LLC,     852   F.3d    679,     683      (7th    Cir.    2017)   (“[A]   debt

collector violates the Act by suing to collect a consumer debt

after the statute of limitations has run and bars the suit.”),

cert.    denied,     138   S.     Ct.    736       (2018).   In     Phillips    v.   Asset

Acceptance, LLC, 736 F.3d 1076 (7th Cir. 2013), for instance, the

Seventh Circuit observed that bringing a lawsuit against a consumer

on a time-barred claim violates § 1692e and § 1692f because such

an   action     is     likely       to     mislead          and     unfairly    pressure

unsophisticated consumers to acquiesce on unrecoverable claims.

Id. at 1079 (citing Kimber v. Federal Financial Corp., 668 F. Supp.

1480, 1487 (M.D. Ala. 1987)); McMahon v. LVNV Funding, LLC, 744

F.3d 1010, 1020 (7th Cir. 2014) (“[A] debt collector violates the

FDCPA when it misleads an unsophisticated consumer to believe a

time-barred debt is legally enforceable.”).

        Similarly, in Gearing v. Check Brokerage Corp., 233 F.3d 469

(7th Cir. 2000), the Seventh Circuit held that a debt collector

violated § 1692e by suing on a debt it was not entitled to enforce.

There, the debt collector sued a consumer for two bad checks he

wrote to a convenience store. Id. at 471. The debt collector

asserted a right to enforce the checks as the payee’s subrogee,

but it did not meet the criteria Illinois law requires to claim a

right of subrogation. Id. at 471-72. The court concluded that the

debt collector violated § 1692e of the FDCPA by falsely claiming

                                               7
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 8 of 18 PageID #:2466



a legal status it did not actually have. Id. at 472; see also

Grant-Hall v. Cavalry Portfolio Servs., LLC, 856 F. Supp. 2d 929,

944 (N.D. Ill. 2012) (“The filing of a legally defective debt

collection suit can violate § 1692e where the filing falsely

implies that the debt collector has legal recourse to collect the

debt.”).

     The Act also articulates an affirmative defense:

     A debt collector may not be held liable in any action
     brought under this subchapter if the debt collector
     shows by a preponderance of evidence that the violation
     was not intentional and resulted from a bona fide error
     notwithstanding the maintenance of procedures reasonably
     adapted to avoid any such error.

     Id. § 1692k(c).

     The Seventh Circuit recently reiterated that the bona fide

error defense requires a debt collector to make three affirmative

showings: “(1) it must show that the presumed FDCPA violation was

not intentional; (2) it must show that the presumed FDCPA violation

resulted from a bona fide error ... ; and (3) it must show that it

maintained procedures reasonably adapted to avoid any such error.”

Abdollahzadeh v. Mandarich Law Group, LLP, 922 F.3d 810, 815 (7th

Cir. 2019)(quoting Kort v. Diversified Collection Servs., Inc.,

394 F.3d 530, 537 (7th Cir. 2005) (alteration in Abdollahzadeh).

     Here, the Teveres assert that Weltman violated the FDCPA by

falsely    asserting   Old   National’s     entitlement     to   a   deficiency

judgment on the Note in the foreclosure complaint because Illinois’


                                       8
    Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 9 of 18 PageID #:2467



single-refiling        rule    barred     Old   National     from    pursuing        a

deficiency claim in that action. Weltman further violated the

statute, the Teveres claim, by forging ahead with the foreclosure

action and seeking an order of default and judgment of foreclosure

even after the state court dismissed the second collection action

with prejudice. Weltman denies that it violated the statute, but

invokes the bona fide error defense in the alternative, arguing

that it is excused from liability because the litigation it pursued

on Old National’s behalf was based on a good faith belief that Old

National was entitled to the relief it pursued in the foreclosure

action.1

        Weltman’s response on the first issue—whether it violated the

FDCPA—fails      to   confront     the   factual    or   legal   foundation     for

plaintiffs’ claims. On the question of whether the foreclosure

complaint constituted a prohibited third filing of Old National’s

collection action, Weltman doggedly insists that because quasi in

rem foreclosure proceedings are legally distinct from in personam




1 Weltman does not dispute that the FDCPA’s threshold requirements
are satisfied, i.e., that it is a debt collector under 15 U.S.C.
§ 1692a(6) and that the Teveres are consumers owing a personal
debt as defined in 15 U.S.C. § 1692a(3) and (5). Weltman also does
not contest that the foreclosure complaint and the motion for
default qualify as actionable communications under the FDCPA. See
15 U.S.C. § 1692a(2); Marquez v. Weinstein, Pinson & Riley, P.S.,
836 F.3d 808, 812 (7th Cir. 2016); Gearing v. Check Brokerage
Corp., 233 F.3d 469, 471 (7th Cir. 2000); Kabir v. Freedman Anselmo
Lindberg LLC, No. 14 C 1131, 2015 WL 4730053, at *3-4 (N.D. Ill.
Aug. 10, 2015).
                                          9
    Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 10 of 18 PageID #:2468



proceedings on a promissory note, the foreclosure action was not

a refiling of its previous collection claims. Setting aside that

the state court has already resolved this question adversely to

Weltman,2 Weltman’s argument ignores the fact that Old National’s

foreclosure        action—its       third     lawsuit       against    the   Teveres—

explicitly       seeks       a    “personal      Judgment     for     deficiency,    if

applicable and sought” under the same Note it asserted in its two

previous actions. That is sufficient to trigger Illinois’ single-

refiling rule. See First Midwest Bank v. Cobo, ---N.E.2d---, 2018

WL 6240544, at *3 (Ill. Nov. 29, 2018).

        In    Cobo,    the       Supreme    Court    of     Illinois     applied    the

“transactional test” Illinois courts have long used to determine

whether a successive action is barred by the single-refiling rule

to a series of lawsuits involving a loan agreement and mortgage.

The court held that a lawsuit for breach of a promissory note

asserts “the same cause of action” as a foreclosure complaint that

requests “a deficiency judgment based on the same default of the


2 Weltman tacitly concedes that it is precluded from relitigating
the state court’s decision, insisting that it is “not asking this
Court to overturn state court rulings.” Def.’s Reply at 9. Yet,
the substance of Weltman’s argument—“that ONB did have assignee
rights in the Teveres’ Mortgage and their Note,” and that “the
Foreclosure Action sought the quasi in rem remedy of possession
and not the in personam remedy of repayment of the loan,” id., is
irreconcilable with the state court’s decisions. Nevertheless, I
address Weltman’s argument on the merits because plaintiffs filed
this action for violation of the FDCPA before the state court
dismissed the foreclosure action as barred by the single-refiling
issue.
                                            10
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 11 of 18 PageID #:2469



same note.” Id. at *1. The court went on to conclude that pursuant

to the single-refiling rule, a lender cannot “assert a claim under

the mortgage and the note concurrently by seeking a foreclosure

and deficiency judgment and then assert a claim under the note

consecutively twice more.” Id. at *6.

     That is essentially what Weltman did here, asserting two

consecutive claims on the Note, followed by a foreclosure action

requesting a deficiency judgment. Weltman strains to differentiate

Cobo on the basis that in that case, the foreclosure/deficiency

action preceded rather than followed the two consecutive actions

on the note. But nothing about the Cobo court’s analysis suggests

that the ordering of the claims was material to its conclusion.

The crucial question was whether the third action asserted a claim

that had already been twice pursued, and on that front, there is

no difference between this case and Cobo.

     Nor does Weltman’s incantation of the general principle that

foreclosure     actions    and    collection     actions    may    be   pursued

concurrently or consecutively alter the analysis. See Turczak v.

First Am. Bank, 997 N.E. 2d 996, 1000 (Ill. App. Ct. 1st Dist.

2013) (“[W]ell-settled Illinois case law permits lenders to bring

separate enforcement actions on the mortgage and note.”); Farmer

City St. Bank v. Champaign Nat’l Bank, 486 N.E.2d at 306 (Ill.

App. Ct. 1st Dist. 1985) (a judgment of foreclosure on a mortgage

is “a separate and distinct remedy” from a damages award on a

                                       11
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 12 of 18 PageID #:2470



promissory note and the “remedies may be pursued consecutively or

concurrently”). Indeed, the Cobo court reaffirmed that principle

and explained that its decision was “consistent” with Turczak and

Farmer City. Cobo, 2018 WL 6240544, at *7.

     To sum up, both before Cobo and since, Illinois law has

allowed lenders to seek foreclosure, a deficiency judgment, or

both, and to do so consecutively or concurrently. But at least

since the Supreme Court of Illinois announced the single-refiling

rule in Flesner v. Youngs Development Company, 582 N.E.2d 720 (Ill.

1991), it has prohibited litigants from asserting any claim in

more than two successive lawsuits. Cobo merely made explicit that

the single-filing rule applies with equal force in the context of

actions involving mortgage foreclosures and loan defaults.

     Cobo thus leaves no room for dispute that Weltman ran afoul

of the single-refiling rule by incorporating its request for a

deficiency judgment into the foreclosure action it filed on Old

National’s behalf. And because an unsophisticated consumer would

have been unlikely to appreciate that Old National was legally

barred   from    pursuing     that    request    (indeed,     Weltman    itself

continues to resist that conclusion), Weltman violated the FDCPA

on the same stroke. See Bauer v. Roundpoint Mortg. Servicing Corp.,

No. 18 C 3634, 2018 WL 5388206, at *5 (N.D. Ill. Oct. 29, 2018)

(threat to file a suit barred by the single-refiling rule can be

deceptive under the FDCPA). See also Pantoja, 852 F.3d at 683;

                                       12
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 13 of 18 PageID #:2471



Phillips, 736 F.3d at 1079; McMahon, 744 F.3d at 1020; Gearing,

233 F.3d at 471-72; and Grant-Hall, 856 F. Supp. 2d at 944.

      It is no answer to profess a pure heart. See Def.’s Mem. and

Resp., passim. While unintentional errors may be excused if the

debt collector establishes each element of the bona fide error

defense (which Weltman has not done, as discussed below), “good

faith” is not generally a defense to FDCPA liability. See Jerman,

559 U.S. at 594 (good-faith misinterpretation of the law does not

establish the “categorical protection of the bona fide error

defense.”); Oliva v. Blatt, Hasenmiller, Leibsker & Moore LLC, 864

F.3d 492, 499 (7th Cir. 2017) (en banc) (FDCPA liability not

subject to a “broad exception for good-faith legal errors”).

      At all events, even assuming that Weltman held a genuine if

mistaken belief that Old National’s foreclosure action was not

barred by the single-refiling rule, Weltman continued to pursue

Old National’s request for a personal deficiency judgment on the

Note even after that claim was unequivocally barred by the state

court’s dismissal of the second collection action with prejudice.

Weltman argues that the dismissal reflects the court’s erroneous

determination that Old National was not entitled to enforce the

Note, and insists that it pursued the foreclosure action based on

its   good   faith   disagreement     with   the   court’s    conclusion     and

enduring belief that Old National was indeed entitled to assert

rights under the Note. But Weltman was not free to disregard the

                                       13
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 14 of 18 PageID #:2472



court’s ruling. Whatever Weltman’s subjective view of the court’s

decision, that decision stands as the last word on the parties’

respective rights and obligations under the Note. Having failed to

appeal the state court’s determination that Old National had no

right to collect a money judgment on the Note from the Teveres as

a result of their May 2012 default, Weltman was obliged to stand

down from further efforts on Old National’s behalf to recover the

amounts the Teveres allegedly owed it as a result of that same

default.

     Yet, Weltman continued to litigate Old National’s foreclosure

action in toto, with no sign of retreat from its barred claim for

a deficiency judgment on the Note. To the contrary, Weltman filed

a motion for an order of default and judgment of foreclosure, to

which it attached an “Affidavit of Amounts Due and Owing” that

identified    the   Teveres’     balance    on   the   Note,    interest,    and

additional fees and costs as among the amounts outstanding. It is

true, of course, that Weltman had to prove the Teveres’ default on

the Note to establish Old National’s entitlement to foreclosure,

and the Affidavit served that purpose regardless of whether the

bank was also seeking to hold the Teveres personally liable for

any deficiency. But as long as the claim for a deficiency judgment

remained pending, the default motion and accompanying recitation

of “Amounts Due” would certainly have led an unsophisticated

consumer to believe that he or she could be held liable for a

                                       14
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 15 of 18 PageID #:2473



deficiency if the bank prevailed. Yet the Teveres could not be

liable to Old National because Old National’s claim for a personal

deficiency judgment on the Note was extinguished upon dismissal of

its second collection action.

     Weltman’s observation that a default order and judgment of

foreclosure does not finally determine the parties’ rights or

terminate the litigation is irrelevant to whether Weltman violated

the FDCPA. By filing the motion for a default order and judgment,

Weltman reaffirmed its full-throated pursuit of the foreclosure

action   and   implied    that   the   Teveres    could    be   liable    for      a

deficiency judgment if Old National prevailed in the action when,

in fact, Old National could no longer pursue the deficiency

judgment it claimed in the foreclosure complaint. That implication

violated the FDCPA. See Boucher v. Finance System of Green Bay,

Inc., 880 F.3d 362, 367 (7th Cir. 2018) (debt collector’s statement

is false and misleading if it “impl[ies] that certain outcomes

might befall a delinquent debtor when, legally, those outcomes

cannot come to pass”) (quoting Lox v. CDA, Ltd., 689 F.3d 818, 825

(7th Cir. 2012) (alteration in Boucher).

     Nor has Weltman established that liability for its violations

is excused under the bona fide error defense. Weltman argues that

any violation was due to a good faith misinterpretation of state

law, but the Seventh Circuit has never applied the defense to legal

errors. See Ruth v. Triumph Partnerships, 577 F.3d 790, 803 (7th

                                       15
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 16 of 18 PageID #:2474



Cir. 2009) (observing that it had “not taken a side” on the circuit

split that existed on the question prior to Jerman). In Jerman,

the   Court   confirmed    that   the     defense       does   not   excuse    FDCPA

violations that result from a mistaken interpretation of the

statute itself; but it declined to resolve whether it may apply to

violations “resulting from a misinterpretation of the requirements

of state law.” 559 U.S. 573 at n.4. And while the Seventh Circuit

has not foreclosed the possibility of applying the defense in such

circumstances, Weltman advances no compelling basis for charting

new territory here.

      Weltman’s central argument revolves around its narrative of

an “evolution of Illinois law concerning mortgage foreclosures and

lawsuits on promissory notes.” Def.’s Resp. at 19. But as discussed

above, Cobo did not depart from the principles of Turczak and

Farmer    City—the     cases      that        Weltman    claims      support     its

interpretation of the law. Nor is there merit to Weltman’s argument

that the Illinois Appellate Court’s successive decisions in LSREF2

Nova Investments III, LLC v. Coleman, 2014 IL App (1st) 140184

(“Coleman I”) and LSREF2 Nova Investments III, LLC v. Coleman, 33

N.E. 3d 1030 (Ill. App. Ct. 2015) (“Coleman II”) (withdrawing and

superseding Coleman I), injected “confusion and uncertainty” into

Illinois law regarding the “relatedness of suits on notes to

mortgage foreclosure suits.” Def.’s Mem. at 10. By the time Weltman

filed Old National’s foreclosure action, the Coleman II court had

                                         16
    Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 17 of 18 PageID #:2475



already held that a foreclosure judgment in an action seeking both

foreclosure and personal liability on a promissory note precludes

a later action to enforce the promissory note. Moreover, it did so

by applying the same “transactional test” it had applied in Turczak

and Farmer City, and the same framework and principles the Supreme

Court of Illinois later embraced in Cobo. Contrary to Weltman’s

argument, these cases are all in alignment, and none authorized

Weltment to do what it did here: file two consecutive suits for a

personal deficiency judgment on the Note, then pursue a third

action      seeking      both   foreclosure    of     property      and   a   personal

deficiency judgment based on the same default of the same Note.

        Weltman might have been on firmer ground had it cast its

mistake as a factual one, acknowledging its error in pursuing a

third claim for money damages against the Teveres and arguing that

it     included    the    deficiency    judgment      claim    in   Old   National’s

foreclosure complaint as a matter of routine practice, while

inadvertently        failing    to   detect    that    the    parties’    litigation

history prevented it from doing so here.3 See Abdollahzadeh, 922

F.3d 810, 817 (7th Cir. 2019) (debt collector’s “failure to notice”

that collection records showed that collection claim was time-

barred supports bona fide error defense). But that is not the tenor




3I do not mean to suggest that the facts support this construction,
only to observe the law of this circuit is friendlier to this
theory.
                                          17
 Case: 1:17-cv-02455 Document #: 133 Filed: 06/03/19 Page 18 of 18 PageID #:2476



of Weltman’s argument. Instead, Weltman tries to justify its

prohibited litigation strategy by spinning ambiguities in the law

where none exist. That is not a “mistake” the bona fide error

defense is intended to excuse.

                                     III.

     For the foregoing reasons, I grant plaintiffs’ motion for

summary judgment and deny defendant’s motion.



                                      ENTER ORDER:



                                      ________________________
                                      Elaine E. Bucklo
                                      United States District Judge
Dated: June 3, 2019




                                       18
